Citation Nr: 1633552	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-11 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for Dupuytren's contractures claimed as a bilateral hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This appeal is processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bilateral hearing loss did not have its onset in service or within the one-year presumptive period following service, and is not etiologically related to service.

2.  The preponderance of the evidence shows that the Veteran's bilateral tinnitus did not have its onset in service or within the one-year presumptive period following service, and is not etiologically related to service.

3.  The preponderance of the evidence shows that the Veteran's bilateral knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of service discharge.

4.  The bilateral hand Dupuytren's contractures is not shown to be causally or etiologically related to any disease, injury, or incident in service.





CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1031, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a bilateral hand disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additional discussion with regard to the duty to assist will be included in the analysis.  

II. Analysis

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or 

disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2015) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical 

professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The Board notes, however, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and bilateral hearing loss, tinnitus, or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309.

A.  Bilateral hearing loss and tinnitus

The Veteran contends that his current bilateral hearing loss and tinnitus is related to his in-service exposure to noise while serving in a security police squad and the noise he experienced inside the armored assault vehicles with M-2 50 Caliber machine guns mounted almost directly over his right shoulder.

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015). Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159; see also Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In the instant case, the October 2009 VA examination report demonstrates that the Veteran has current tinnitus as well as a hearing loss disability, bilaterally, as defined by VA regulation.  There is no dispute as to this element of the claims. 

With respect to in-service acoustic trauma, the Board finds based on the Veteran's military occupation as a security officer, in-service noise exposure has been acknowledged.  In this regard, the Veteran contends that he was exposed to excessive noise as he was exposed to gunfire in his security squad and that he developed bilateral hearing loss and ringing in his ears as a result.  

As a current disability and an in-service event have both been shown, this appeal turns on whether the Veteran's current bilateral hearing loss and tinnitus is either presumptively, or directly, related to service.  See 38 C.F.R. § 3.309, 3.385.
In this case, the Veteran's service treatment records (STRs) include no complaints, diagnoses, or treatment of a hearing disability or tinnitus.  Audiological testing performed during service was within normal limits.  In his Report of Medical History (RMH), at separation, he denied "hearing loss" as well as any other ear trouble.  As previously discussed, however, the Veteran has competently and credibly indicated that he was exposed to loud noise while performing his duties as security during service and his exposure to gunfire did not include hearing protection.

The Veteran contends that he first noticed difficulty hearing and tinnitus around the 1970's.  See June 2009 claim form (onset of hearing loss and tinnitus around January 1970).  Nevertheless, there were no diagnoses of hearing impairment in either ear or chronic tinnitus until the Veteran underwent a VA audiology consultation in July 2003, some 31 years post service, at which time he reported in-service noise exposure, as well as post-service noise exposure as a mechanic.  Even if the Veteran had a diagnosis of constant tinnitus and hearing impairment, for VA purposes in 2003, the greater weight of the evidence shows this would have occurred outside of the first post-service year.  Consequently, he is not entitled to a presumptive grant of service connection under 38 C.F.R. §§ 3.307, 3.309(a) for a disability present to a compensable degree within the first post-service year.

With respect to direct service connection, inasmuch as specific medical testing is required to determine whether one has a hearing loss disability pursuant to 38 C.F.R. § 3.385, and no such evidence is of record until years after service, the 

Board finds that competent medical evidence is required to resolve this case.  The record indicates that the weight of the competent evidence in this case, is against the Veteran's claim of service connection for bilateral hearing loss and tinnitus. 

When examined in connection with his claim for benefits, in October 2009, the Veteran was diagnosed with bilateral sensorineural hearing loss and constant tinnitus.  The Veteran reported difficulty understanding speech in noise approximately ten years prior.  He also reported perception of constant tinnitus in both ears with onset approximately fifteen to twenty years prior.  After a review of the Veteran's claims file, the examiner essentially opined that it is less likely as not that the Veteran's bilateral hearing loss and tinnitus is due to military noise exposure.  The examiner's rationale was that given the Veteran's report that he did not have difficulty hearing until in relatively recent years and that tinnitus began fifteen to twenty years ago; both disorders complained of and diagnosed many years after separation from military service as well as evidence that hearing was within normal limits at time of separation his hearing loss and tinnitus were not related to noise exposure many years ago in military service but rather more likely related to noise exposure and/or other causes since that time.

In reaching the conclusion that the Veteran's current hearing loss and tinnitus was not related to service, the October 2009 VA examiner considered the Veteran's report that following service, noise exposure has included occupational noise as an automobile mechanic with onsite telephone repair/installation and brief factory work.  The examiner also noted that the Veteran reported that recreational noise included woodshop noise and twenty-five years of motorcycle use.

The Board finds that the October 2009 VA medical opinion is probative, as it was predicated upon a review of the record and contains clear conclusions connected to supporting data by reasoned medical explanations.  The Board also acknowledges that the October 2009 VA examination report adequately addressed the Veteran's lay statements regarding his report of hearing problems dating back to 1970; as well as his current report that he experienced hearing loss and tinnitus many years after service.  

The Board also notes that the Veteran is competent to report a history of in-service noise exposure and that he has experienced bilateral hearing loss and tinnitus since such exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board notes, however, the Veteran, is a lay person who lacks the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition such as hearing loss.  As such, he is not competent to diagnose a hearing loss disability in service or provide an opinion pertaining to the etiology of the Veteran's current bilateral hearing loss disability.  Therefore, any statements in this regard are not probative.

Further, as relevant to tinnitus, the Board finds that the October 2009 VA examiner's opinion is probative and adequate because it considered both the lack of medical evidence for bilateral tinnitus in service and thereafter, as well as the Veteran's report that his bilateral tinnitus had its onset in at least 1989 (15 to 20 years ago as reported by the Veteran), 17 years after he was discharged from service.  Accordingly, service connection for tinnitus is not warranted based upon continuity of symptoms.  The evidence demonstrates no symptoms in service and the start of symptoms many years after service.  

The Board has considered the Veteran's contentions that his tinnitus was etiologically linked to his time in service.  As previously discussed, however, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between tinnitus and service, including any in-service noise exposure.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  Thus, although the Veteran is competent to report symptoms observable to a layperson, such as ringing in his ears, his assertions and reported history were considered by the VA examiner who provided the opinion that the diagnosis of bilateral tinnitus is not etiologically linked to military service.  Thus, the Veteran's own assertions as to the etiology of his bilateral tinnitus have little probative value.


Accordingly, based on the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claims for service connection.  The Veteran does not have bilateral hearing loss or tinnitus traceable to disease or injury incurred in or aggravated during active military service.  Thus, the claims of service connection for bilateral hearing loss and tinnitus must be denied.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
B.  Bilateral knee disability

The Veteran has contended that his bilateral knee condition is related to his active service.  Indeed, he indicated in June 2009 correspondence that in November 1970, he slipped and fell very hard on both knees.  The Veteran also submitted a statement from fellow comrade J.T. who indicated that he witnessed the Veteran's fall.  See June 2009 correspondence.  The Veteran further stated that the pain was severe at the time but he did not have the opportunity to seek medical attention; the pain soon declined to a tolerable level.  He stated that over the years, the pain returned intermittently until the late fall of 2007, when at that time the pain was chronic and severe.  Id.  The Veteran's STRs are silent for complaints of or treatment for his bilateral knees.  On March 1972 service separation physical examination, clinical evaluation of his lower extremities was normal.  Further, on the RMH, the Veteran denied any knee trouble.  The earliest post-service evidence of bilateral knee complaints is an October 2007 VA treatment record in which the Veteran complained of right knee pain, followed by a November 2007 VA treatment record in which the Veteran complained of left knee pain.  During both visits, the Veteran denied any prior knee trauma.

In connection with his claim, the Veteran underwent a VA examination in February 2012.  During the examination, the Veteran reported that his bilateral knee problems started during service.  Physical examination revealed painful knees; however, bilateral knee x-ray was unremarkable.  The examiner diagnosed history of bilateral 

knee inflammatory arthritis that had resolved.  The examiner opined that it was less likely as not that the Veteran's claimed bilateral knee condition was caused by or related to his active service.  The examiner noted that his opinion was based on the current examination, an interview with the Veteran, and a review of the records. The examiner indicated that the Veteran described self-limiting contusions sustained in service which healed without intervening problems.  He noted that the Veteran next complained of knee problems in 2007, some 40 years post-service.  The examiner reasoned that it was extremely unlikely that self-limiting knee contusions would cause problems to occur some 40 years later.  He noted the 2007 VA treatment reports in which the Veteran himself denied any history of old or recent knee trauma.  Further, the examiner noted no degenerative changes noted during the 2007 VA visits or on the current knee x-rays. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability.  In this regard, the Board places great probative weight on the February 2012 VA examiner's opinion that the Veteran's bilateral knee disability was not related to his service, to include any claimed in-service injury.  The Board finds that the February 2012 VA examination report clearly reflects consideration of the lay statements of record, including his contentions that his bilateral knee disability began in service and provides adequate rationale supported by the service treatment records and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Therefore, the Board accords the greatest probative weight to the VA examiner's opinion provided in February 2012.

Moreover, no medical evidence of record refutes the VA examiner's opinion.  In this regard, none of the Veteran's post-service treatment records, including his VA treatment records, suggest an etiological relationship between his claimed bilateral 

knee disability and his service.  In fact, as noted, October and November 2007 VA treatment records document the Veteran's report that he has had no trauma to his knees.   

The Board has also considered whether service connection is warranted on a presumptive basis.  The record, however, fails to show that the Veteran's bilateral knee inflammatory arthritis (that has since resolved) manifested to a degree of 10 percent within the one year following his discharge from active duty.  Additionally, as will be further discussed herein, the Veteran has not provided a credible account of a continuity of symptomatology.  As such, presumptive service connection for the Veteran's bilateral knee disability, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In this regard, the Veteran has stated on multiple occasions that he began to experience problems with his bilateral knees during service and that those problems have continued since service.  The Board finds that the Veteran's statements concerning the onset and continuity of symptoms associated with current bilateral knee disability are inconsistent with and contradicted by the other evidence of record.  For example, the Veteran was seen for multiple issues during service, however he not once reported any bilateral knee problems.  On his separation physical examination, there was a notation with regards to a cyst issue; however, it was also noted that there were no other complaints, and he specifically denied any problems with his knees.  Moreover the post-service October and November 2007 VA treatment records noted the Veteran's report of bilateral knee pain with an onset of a few months prior.  Further, as noted, he indicated during that visit that he has had no past trauma to his knees.  In this regard, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care.  "Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  Consequently, the Board finds the Veteran's more recent 

statements concerning his knee symptom history are not credible.  They are outweighed by the contemporaneous statements made by the Veteran, both to the separation examiner and to his treatment provider, regarding his history of knee symptomatology.

Furthermore, while the Veteran contends that his bilateral knee disability is related to his service, the Board finds that his opinion is afforded less weight than the opinion provided by the VA examiner.  As noted above, laypersons are often competent to provide opinions regarding the etiology of a disorder.  The Board finds, however, that the opinion of the medical examiner is more probative than the Veteran's.  The examiner is a medical professional, who has experience, education, and expertise that the Veteran is not shown to have.  Her opinion was based upon a review of the record, including the evidence that the Board has found credible.  As such, it is afforded more weight than the opinion provided by the Veteran.

Therefore, based on the foregoing, the Board finds that service connection for a bilateral knee disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C.  Bilateral hand disability

The Veteran contends that his current bilateral hand condition (Dupuytren's contractures) is related to his military service, to include the finger injury noted in service.  Indeed in June 2009 correspondence, the Veteran indicated that in January 1971, while performing his military duties of connecting jacks to pull a track back into alignment, one of the jacks broke and pinched his hands between the jack and the track.  He indicated that one finger received a laceration and was sewn up by a medic at the base hospital.  The Veteran indicated that after the initial pain subsided, he has experienced muscle stiffness and intermittent dull pain since his in-service injury and that in 2004, his bilateral little fingers began to constrict.  See June 2009 correspondence.

The Veteran's STRs includes a January 1971 record that documents that he smashed his finger and sustained a minor laceration.  The Board observes that the record is not specific as to which finger was injured.  Physical examination revealed good mobility.  Sutures were placed.  On March 1972 separation examination, clinical evaluation of the upper extremities, to include strength and range of motion was normal.  On the RMH form, he denied a history of swollen or painful joints.

In April 2005, the Veteran was seen at a VA facility for recent onset of mild flexion contracture at the PIP on the left hand.  There were nodules noted along the flexor tendon of the fourth and fifth digits.  The Veteran was seen again in May 2006 at VA for flexion contractures of the bilateral 5th fingers.  Private treatment records from The Steindler Orthopedic Clinic documents severe Dupuytren contracture of the hands.  A December 2008 treatment record from the same clinic documents the Veteran's report that he started having problems with his hands about three years prior (2005).

At the February 2012 VA examination the Veteran was diagnosed with bilateral hand Dupuytren's contracture.  At the time of examination, the examiner noted that the condition was not caused by or a result of the noted in-service injury.  The examiner further notes that the Veteran's STRs record a minor laceration to a finger; however there was no documentation of any extensive bruising, nailbed trauma including loss of fingernails.  The examiner addresses the Veteran's contention that he injured his hands as they were jammed between a jack and track; however, he notes that the extent of trauma to the hands that the Veteran describes would be hard to miss and would less likely be absent from a medical note, especially if already being seen for a minor laceration to the finger.  The examiner concluded that there "is no evidence of in either the STRs or the Veteran's own history that the hand injuries led to any impairment after healing up."  The examiner also notes that the Veteran remained in the service an additional two years post injury. 

The examiner indicated that there is no clear relationship of a causal nature between trauma and development of Dupuytren's contractures in literature review.  The examiner indicated that Dupuytren's contractures "are most common in older (usually after age 40), men (more common than women), with North European ancestry (one group commonly cited is those with Viking ancestry)."  The examiner explained that the contractures "are not caused by an injury or heavy hand use".  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As previously discussed, the probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the February 2012 VA examiner's opinion that the Veteran's Dupuytren's contractures are not related to his service as highly probative medical evidence on this point.  The Board notes that the examiner rendered her opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board has also considered the lay statements of record, to include the Veteran's assertion that his hands have hurt since service.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not indicated that a medical professional previously diagnosed him with a hand disorder during service.  In regard to the post service report that he has had problems since service, the Board finds such assertion inconsistent with the contemporaneous record and such assertion is not credible.  His report is inconsistent with his denial of pertinent pathology at separation, the separation examination disclosing that the upper extremities were normal and the 2005 VA report for treatment purposes document that symptoms of any kind had a recent onset rather than an in-service history.  Further the December 2008 private treatment report documents the Veteran's report that symptoms dated back only three years (2005). 

The Veteran's recent post service lay statements are far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions is outweighed by the clinical evidence of record.  The examiner also provided an alternative cause for the disorder.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). 

In sum, there is no reliable evidence linking the remote finding of Dupuytren's contracture to service, to include the in-service finger minor laceration.  The contemporaneous records establish that the Veteran's upper extremities and joints were normal at separation, he denied a pertinent history at separation, there was no objective medical evidence of hand pain until April 2005, at the time of the 2005 evaluation he reported a recent history rather than an in-service history, the Veteran's Dupuytren's contracture did not manifest until many years after separation from service, and the disorder is age related and is not due to trauma.  The Board thus finds the contemporaneous records to be far more probative and credible than the Veteran's report of on-going symptoms since service.

The more probative evidence establishes that the remote onset of Dupuytren's contracture is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral knee disability is denied.

Service connection for Dupuytren's contractures claimed as a bilateral hand disability is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


